Citation Nr: 1718103	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for status post cerebrovascular accidents, i.e., for residuals of strokes, including for spastic right hemiplegia and hemiparesis (claimed as loss of use of the right lower extremity), also loss of use of the left lower extremity, and dysarthria (claimed as an inability to talk).

3.  Entitlement to service connection for a dental disability.

4.  Entitlement to service connection for obstructive sleep apnea.

5.  Entitlement to increased ratings for a left knee disability, rated as noncompensable prior to June 6, 2005, and 10 percent thereafter.




REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1990. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the claim in November 2011.

In the interim, in April 2014, the Veteran appealed the claim for service connection for sleep apnea.  Although that claim has not yet been certified, the Board has taken jurisdiction of the claim as stated on the title page.  The Board notes that the claim for an increased rating for sinusitis has not yet been appealed to the Board and the recent notice of disagreement is currently being developed by the RO.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  Thus, the claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The issues of entitlement to service connection for hypertension, the residuals of a stroke, and sleep apnea, and for an increased rating for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability that meets VA's criteria for disability compensation.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 .  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is only available for loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  Service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no evidence indicating a loss of the body of the maxilla or mandible due to trauma.  There is no evidence indicating a loss of the body of the maxilla or mandible due to disease such as osteomyelitis.  The service dental records reflect that in April 1982, the Veteran had tooth 16 extracted.  In March 1990, shortly before separating from service, the Veteran had teeth 4 and 18 extracted.  These records do not reflect that these teeth were extracted as due to trauma or osteomyelitis.  To the contrary, records surrounding the extractions reference "extensively decayed teeth."  On January 1990 separation examination, it was noted that the Veteran was in a poor dental state with dental caries.  As noted above, replaceable missing teeth and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Again, this matter has been referred.

Accordingly, because it is not shown by the record, and the Veteran has not otherwise contended, that he suffers from the necessary dental disability or dental trauma within the meaning of VA regulation for compensation benefits, the claim for service connection for a dental disability is denied.


ORDER

Service connection for a dental disability, for compensation purposes, is denied.


REMAND

The Veteran contends that his July 2002 stroke was caused or aggravated by his high blood pressure in service and/or his service-connected sinusitis.  On a direct basis, the Veteran's representative contends that the Veteran's service treatment records show fluctuations of blood pressure during service, and has submitted medical articles that state that blood pressure fluctuation could be a causative factor in heart disease.  In July 2007, the Veteran's private physician stated that the Veteran displayed a low pulse in October 1989, and that such could have been his body's way of regulating high blood pressure, which at the time was 118/76.  The physician also noted that the Veteran had high cholesterol in September 1989, and that high cholesterol was also a risk factor for a stroke.  On a secondary basis, the Veteran contends that he was told by a physician at the time of his stroke that his sinusitis affected the blood flow to his head and contributed to his stroke, though it is unclear if the physician whom the Veteran is quoting meant the sinus rhythm of the heart.  

In July 2014, a VA examiner found that it was less likely than not that the Veteran's stroke, or brain ischemic disease, was caused by service or by hypertension because the first stroke episode occurred 12 years following service separation and the Veteran was not service-connected for diabetes or hypertension.  However, this opinion does not answer the contentions set forth above, and thus a new VA examination and opinion is necessary.

The question of whether the Veteran's current hypertension was caused or aggravated by his service must also be addressed on VA examination.  In June 2014, a VA examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service because there was no diagnosis or treatment for hypertension in service.  However, as the Veteran's representative points out, some service treatment records indicate an elevated blood pressure reading, and such evidence should be discussed, to include a February 1987 service treatment record showing a blood pressure reading of 134/96, and a March 1989 record showing a blood pressure reading of 130/92.   

Next, the Veteran contends that his sleep apnea was caused or aggravated by his sinusitis or hypertension.  Following his denial of service connection for sleep apnea, the Veteran was granted service connection for sinusitis.  To date, a VA opinion has not been obtained with regard to these other assertions, and such should be accomplished on remand.

Finally, the Veteran contends that the June 2014 VA examination that evaluated his left knee disability is no longer current.  In light of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), and because the record does not otherwise comply, a new VA examination should be obtained that includes joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, of the left knee.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the claimed disabilities since February 2016.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his hypertension and residuals of a stroke.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service, or had its onset in service, to include, but not limited to, consideration of various blood pressure readings in service such as 134/96 in February 1987, and 130/92 in March 1989, as well as the Veteran's physician's 2007 statement that a low pulse rate of 68 shown in service might have been to regulate blood pressure?

b)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's stroke and residuals thereof was caused or aggravated by his service, or had an onset in service, to include, but not limited to, consideration of whether the finding of high cholesterol in 1989, or any indication that the Veteran's blood pressure fluctuated in service (if such is found), contributed to his stroke?

c)  If the Veteran's hypertension was caused or aggravated by, or had its onset during, service, is it at least as likely as not that the Veteran's stroke and residuals thereof was caused or permanently aggravated by his hypertension?

d)  Is it at least as likely as not within a 50 percent probability or greater) that the Veteran's stroke and residuals thereof was caused or permanently aggravated by his service-connected sinusitis?

3.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's obstructive sleep apnea.  The examiner should review the claims file.  The examiner should provide an explanation for the opinions reached.

a)  Is it at least as likely as not (within a 50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or permanently aggravated by the Veteran's service-connected sinusitis?

4.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee disability. 

The examiner must test the knee joints for pain on both active and passive motion, in weight-bearing and non weight-bearing.  VA FORM 21-0960M-9, May 2013, Section V, includes a section for these findings.

5.  Complete any further development deemed necessary.  If the claims for service connection for hypertension and the residuals of a stroke are granted, obtain an opinion as to whether the Veteran's sleep apnea was caused or permanently aggravated by such disabilities.

6.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


